DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, etc. (US 20140298159 A1) in view of Herman, etc. (US 20100214313 A1), further in view of Bech (US 20130088495 A1).
Regarding claim 21, Kim teaches that a method of generating animations (See Kim: Fig. 15, and [0157], “FIG. 15 is a block diagram illustrating an implementation of an electronic device according to an example embodiment of the present disclosure”), comprising:
receiving, by a computing device, an element corresponding to a first node of a document object model (DOM) tree (See Kim: Fig. 5, and [0075], “When the creation of the render tree is finished, layout generation is initiated (element 520). This means that each node of the render tree is displayed in an accurate location of the screen. In other words, each render object does not have a location or size to be displayed on the screen. Through the layout generation, the render object receives a location or size. Next, the UI backend 410 performs a "painting" or "drawing" process, searching the render tree while generating respective visual shapes and the like (element 530). That is, the painting process is a process of filling a specific memory space with Red, Green, Blue "RGB" values, and records detailed information, such as size, location, and color in which to pain”);
identifying, by the computing device (See Kim: Fig. 15, and [0165], “The sensor module 1550 can be coupled to the interface 1501 to enable various functions. For instance, a motion sensor and an optical sensor can be coupled to the interface 1501 to sense a motion of the electronic device and sense a light from the exterior, respectively. Additionally, a positioning system and other sensors such as a temperature sensor, a biometric sensor and the like can be connected to the interface 1501 to perform related functions”), a segment corresponding to a motion path for the element, the segment having a degree of freedom;
inserting, by the computing device, into the DOM tree (See Kim: Figs. 6A-B, and [0085], “Attachment 607 is a process of determining a style and creating a renderer. An `attach` method exists at all nodes of the DOM tree 602. If a new node is added to the DOM tree 602, the attachment 607 calls an "attach" method of the new node”), a second node having the first node as a child to include a characteristic of the first node, the second node defining a rendering instruction in the degree of freedom along the segment of the motion for the element (See Kim: Figs. 7A-D, and [0104], “FIG. 7D illustrates an example of when the content back button 335 is triggered after the action (i.e., insertion/deletion/location modification/contents change/style change or the like) of DOM objects or render objects such as "Content A", "Content 1", "Content B", "Content a", and "Content C" of the web page are recorded at `t1`, `t2`, `t3`, `t4`, and `t5` and the change of the contents of the web page is paused”); and
storing, by the computing device, the DOM tree including the first node and the second node for animation of the element (See Kim: Fig. 16, and [0186], “Meantime, when storing the content of the data structure corresponding to the web page, the electronic device detects the insertion, deletion, location modification, attribute change, style change or the like of objects within the data structure, and records changed content corresponding to the detection result. Or, when storing the content of the data structure corresponding to the web page, the electronic device may record the whole content of the data structure loaded from a memory”).
However, Kim fails to explicitly disclose that a segment corresponding to a motion path for the element, the segment having a degree of freedom; and a second node having the first node as a child to include a characteristic of the first node.
However, Herman teaches that a segment corresponding to a motion path for the element, the segment having a degree of freedom (See Herman: Fig. 11, and [0288], “When an object is moving very slowly in space, the path will tend to change little between subsequent sample points. Rather than drawing a polyline through every sample point, we skip points that vary little in screen space from neighboring samples. We do this locally in t, starting with a coarse path and refining segments of the path whose midpoints differ from a straight-line interpolation of the segment endpoints by greater than some screen-space error threshold. We provide user control over the error threshold: selecting a high threshold causes the path to be less accurate but render faster”; and [0298], “Avar discovery is the process of traversing the graph and enumerating the avars up-graph of a particular node. This avar list will define the degrees-of-freedom that exist in animating that node. Avar discovery is normally done at model unroll time, that is, when the model is first instantiated in core memory from disk at the beginning of an animation session. However, we can also perform avar discovery on a just-in-time basis, deferring discovery for every node until the first time that node is made active. Static changes in graph topology (for example, creating or deleting nodes or adding or removing edges) may require that we rediscover upstream avars. Dynamic topology changes (due to switches, inverse kinematics state changes, attaches, and hierarchy inversions) may not require rediscovery however; we simply maintain multiple lists for the upstream avars of affected nodes, and use whichever list is currently applicable based on the current topology. This is possible because these dynamic topology changes are discrete changes in which the alternative topologies are fixed and thus enumeratable at unroll time”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kim to have a segment corresponding to a motion path for the element, the segment having a degree of freedom as taught by Herman in order to provide real-time guarantees for minimum graphics frame rates and support automatic tradeoffs between rendering quality, accuracy and speed (See Herman: [0008], "The disclosed implementations describe techniques and workflows for a CG animation system. In some implementations, systems and methods are disclosed for representing scene composition and performing underlying computations within a unified generalized expression graph with cycles. Disclosed are natural mechanisms for level-of-detail control, adaptive caching, minimal re-compute, lazy evaluation, predictive computation and progressive refinement. The disclosed implementations provide real-time guarantees for minimum graphics frame rates and support automatic tradeoffs between rendering quality, accuracy and speed. The disclosed implementations also support new workflow paradigms, including layered animation and motion-path manipulation of articulated bodies”). Kim teaches a method and system that may control, detect, store, update, and display dynamic content at set time points and positions for animation; while Herman teaches a system and method that may use team work for 3D computer graphics animation system. Therefore, it is obvious to one of ordinary skill in the art to modify Kim by Herman to design or edit animation arts with team work, and use DOM trees with more than one parent node to deal with multiple degrees of freedoms. The motivation to modify Kim by Herman is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Kim, modified by Herman, fails to explicitly disclose that a second node having the first node as a child to include a characteristic of the first node.
However, Bech teaches that a second node having the first node as a child to include a characteristic of the first node (See Bech: Table 001 Lines 75, and [0096], “073: .AN-sObj-stage a { 074: color: inherit; 075: text-decoration:none; 076: } 077: .AN-sObj-stage * { 078: margin:0; 079: padding:0; 080: -webkit-font-smoothing: antialiased; 081: } 082: body,.AN-sObj-stage,ol,li { 083: margin:0; 084: padding:0; 085: } 086: ol { 087: list-style:none; 088: position:relative; 089: }”, Note that when the characteristics Color is set to “inherit”, the second node will have the same color as the first node).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kim to have a second node having the first node as a child to include a characteristic of the first node as taught by Bech in order to improve comprehension of the exported web page code and provides a handle to the animation object for any custom code added by the user to exported web page (See Bech: Figs. 12A-B, and [0130], " CSS ID: Allows the user to label the animation object with an optional style sheet identifier which can improve the comprehension of the exported web page code and provide a handle to the animation object for any custom code added by the user to exported web page”). Kim teaches a method and system that may control, detect, store, update, and display dynamic content at set time points and positions for animation using the document object model (DOM) tree data structures; while Bech teaches a system and method that may animate web content dynamically with tree structures and child nodes in the tree may inherit characteristics of the parent nodes. Therefore, it is obvious to one of ordinary skill in the art to modify Kim by Bech to have the second node with the characteristics of the first node. The motivation to modify Kim by Bech is “Use of known technique to improve similar devices (methods, or products) in the same way”. 
Regarding claim 22, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman teaches that the method of claim 21, further comprising receiving, by the computing device, the motion path along which the element is to be animated, the motion path having a plurality of degrees of freedom (See Herman: Figs. 10A-B, and [0309], “We provide several simple ways for users to exercise some control over the constrained solution without modifying the underlying model or avar setup. First, the user may lock particular avars at will, thereby eliminating corresponding degrees-of-freedom in the solution space. The most common example of this is using an axis-constraint hotkey or manipulation handle to limit control to a single avar. For example, rotating an Euler-angle joint by dragging on the red (+X) axis constraint ring of the arcball will adjust only the rx avar for that joint. In the case of quaternion rotations, the system will project the specified rotation onto the desired rotational axis, thereby enforcing the axis constraint without actually causing any avars to be locked. The user may also explicitly lock or unlock any avar. Motion-path manipulation solutions will honor that lock by not considering that avar to be a degree-of-freedom. The motion path display reflects this by only showing knots for "free" avars (Section 4.1.3)”).
Regarding claim 23, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman teaches that the method of claim 21, further comprising generating, by the computing device, a sequence of keys and key times corresponding to the degree of freedom along the segment (See Herman: Figs. 18A-B, and [0276], “At sample points that fall on times at which active avars have knots (Sections 1.18.1 and 2.3) we draw a yellow diamond shape (FIG. 8a). This indicates the timing and value of animation keys. Timing is indicated both by the position of the knot along the path and explicitly by displaying next to the knot the frame number at which the knot occurs. Value is indicated by the position of the knot in 3D space and, for selected knots only, optionally explicitly by displaying next to the knot the numerical value(s) specified in the associated avar(s). Only knots for unlocked degrees of freedom within the model are shown. For example, when performing an axis-constrained manipulation (e.g., dragging on an axis-constraint handle of a manipulator widget or holding down an axis-constraint hotkey), only knots for the unconstrained avars are displayed on the motion path. The user can click and drag with the mouse cursor on a knot to adjust the knot value or timing (Section 4.2). We optionally display a text label next to the motion path knot indicating the names of the underlying avars possessing knots at that knot time (along with numerical values for those avars, as described above)”), each key of the sequence defining the rendering instruction for at least one of translation or transformation in the degree of freedom (See Herman: Figs. 8-9, and [0257], “In this Section, we describe the use of motion paths for visualizing and controlling the movement of articulated and deformable bodies. A number of animation systems today are able to display a curve through 3D space indicating the path followed by an object moving through that space. We refer to such a space curve as a motion path. Some of these systems also provide user control over the motion path by allowing the user to directly manipulate the shape of the path, for example, via control points on the path. This effectively lets the user specify translation, and possibly rotation, of an entire object traveling through space by manipulating the path of the object directly. Unlike previous systems, we extend this motion path representation by providing control of articulated bodies and deformable surfaces, allowing not only the path of the whole object to be viewed and manipulated, but allowing changes in the shape of the object itself to be viewed and manipulated (FIGS. 8a-8c and 9a-9c)”).
Regarding claim 24, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman teaches that the method of claim 21, further comprising generating, by the computing device, responsive to determining that scaling is to be applied, a scaling factor to insert in the second node of the DOM tree to define the rendering instruction to apply scaling along the degree of freedom (See Herman: Figs. 8-9, and [0258], “Some notable features of our technique are that it is very fast due to temporal caching; it is flexible enough to control any type of motion, including rotation, translation, and scaling of and within articulated bodies, surface deformations, and global deformations; and the reference point through which the motion path is drawn, and to which refers user manipulation of the path, may be any point on or relative to the surface”).
Regarding claim 25, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Bech teaches that the method of claim 21, further comprising inserting, by the computing device responsive to identifying an easing instruction in the motion path, a corresponding easing function in the second node of the DOM tree to define an alteration rate of animation in the rendering instruction (See Bech: Fig. 6, and [0095], “In some embodiments, this automatically created keyframe is initially associated with the start time of the style sheet animation (e.g., time zero). In some embodiments, this automatically created keyframe is also associated with a default easing function that controls the speed of the animation between this keyframe (e.g., keyframe corresponding to indicator 601) and the other keyframe (e.g., the keyframe corresponding to indicator 602) of the initial keyframe series. Easing functions are described in greater detail below. Thus, with a single click or double-click, for example, the user can create an initial keyframe series (i.e., an animation) for an animation object. In the example of FIG. 6, the keyframe series 603, 604 has been moved down the timeline 404A after it was initially created”).
Regarding claim 26, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman teaches that the method of claim 21, further comprising dividing, by the computing device, the segment into a plurality of sub-segments according to a plurality of sampling points and interpolation between pairs of sampling points in the plurality of sample points (See Herman: Figs. 8-10, and [0259], “Our technique for implementing motion paths relies on temporal caching within our expression graph (refer to Section 1). A user may specify any reference point on any surface in the 3D scene by a number of means (for example, by clicking directly on that surface while depressing a designated key on the keyboard). To draw a motion path indicating where that reference point on the surface moves through space over time, we compute where in world-space (i.e. global) coordinates that point is across some series of discreet sample times, and connect these points with line segments. We render these line segments as a connected polyline, giving the appearance of a curve through space. Note that we define "curve" herein to include straight line segments. Varying the spacing between time samples allows us to produce a smooth curve without unnecessary detail; the adaptive method for computing this spacing is described below. What remains is to describe how we compute the 3D position of the reference point at any given time. For simplicity we describe this assuming the reference point lies on the surface; note however that the reference point could as easily lie off the surface: all that may be required is that we know its position relative to the local surface coordinate system”).
Regarding claim 27, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Bech teaches that the method of claim 21, wherein receiving the element further comprises selecting, from a plurality of elements to be presented on one or more webpages, the element to be animated (See Bech: Fig. 1, and [0053], “The stage area 107 represents the area of the web page on which the style sheet animation will be displayed. The stage tab 104 allows the user to adjust the size, background color and border color of the stage area 107. The object tab 105 is for adjusting properties of a currently selected animation object. The keyframe tab 106 allows the user to specify properties of a currently selected keyframe. The stage controls 108 allow the user to jump to the beginning of the style sheet animation, play a preview of the style sheet animation in the stage area 107, jump to the end of the style sheet animation, and continuously loop playback of the style sheet animation”).
Regarding claim 28, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Bech teaches that the method of claim 21, wherein storing the DOM tree further comprises generating a set of keyframe rules to animate the element in accordance with the rendering instruction (See Bech: Fig. 1, and [0069], “In some embodiments, the initial style sheet style applied to an animation object corresponds to the animated state of the animation object at the first keyframe of the animation object. As an example, the style sheet animation creation tool may generate the following markup language and style sheet language text to represent the initial animated state of a circle with a radius of 50 pixels positioned at the top left corner of the web page”).
Regarding claim 29, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman and Bech teach that the method of claim 21, further comprising iteratively inserting (See Herman: Fig. 1, and [0240], “Iterative and recursive graph structures may be created by connecting node outputs to inputs in order to form a cyclic subgraph”), by the computing device, into the DOM tree, additional parent nodes for each additional degree of freedom of a plurality of degrees of freedom (See Bech: Fig. 3, and [0075], “With respect to z-index ordering, according to some embodiments, an animation object that is a sibling of another animation object (i.e. both animation objects have no parent or share the same parent animation object) has a greater z-index order that its sibling if it is positioned closer to the top of the object area 102 tree than its sibling. For example, a user can easily determine by glancing at object area 102 that the "Comet" animation object has a higher z-index order than the "Sun" animation object because the "Comet" animation is positioned closer to the top of the object area 102 tree than the "Sun" animation object. In other words, the user can quickly determine that the "Comet" animation will appear in front of the "Sun" animation object if the two objects overlap during the style sheet animation that is based on this ordering”).
Regarding claim 30, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Herman and Bech teach that the method of claim 21, further comprising providing, by the computing device, the DOM tree including the first node and the second node for animation of the element (See Herman: Fig. 15, and [0011], “In some implementations, a method of creating expression graphs for an animation system includes: providing a graphical user interface; receiving a first node selection from a plurality of node types; receiving a second node selection from the plurality of node types; displaying graphical representations of the selected nodes in the graphical user interface; and providing a connection mechanism for enabling a user to connect at least one output of the first node with at least one input of the second node to form a graphical structure that represents an expression”) on a webpage (See Bech: Fig. 18, and [0050], “In addition, the techniques described hereafter may be employed to automatically create a complete web page that that contains a style sheet animation including keyframe information. For example, in some embodiments, after the user has constructed a style sheet animation using the style sheet animation creation tool, the tool creates a markup language document (e.g., a HTML document, an XHTML document, etc.) that contains executable instructions including keyframe information which, when processed by a style sheet animation processor (e.g., a web browser), causes the processor to animate the style sheet animation in accordance with the instructions. Thus, with the disclosed style sheet animation creation tool, a user can create a web page that includes a style sheet animation without having to author by hand (e.g., type) a single markup language or style sheet language text statement”). 
Regarding claim 31, Kim, Herman, and Bech teach all the features with respect to claim 21 as outlined above. Further, Kim, Herman, and Bech teach that a system for generating animations (See Kim: Fig. 15, and [0157], “FIG. 15 is a block diagram illustrating an implementation of an electronic device according to an example embodiment of the present disclosure”), comprising: 
a computing device having one or more processors coupled with memory (See Kim: Fig. 15, and [0160], “The controller 1500 can include an interface 1501, one or more processors 1502 and 1503, and an internal memory 1504. According to cases, the whole controller 1500 is also called a processor. The interface 1501, the application processor 1502, the communication processor 1503, and the internal memory 1504 can be separate constituent elements or can be integrated in one or more integrated circuits”), configured to: 
receive an element corresponding to a first node of a document object model (DOM) tree (See Kim: Fig. 5, and [0075], “When the creation of the render tree is finished, layout generation is initiated (element 520). This means that each node of the render tree is displayed in an accurate location of the screen. In other words, each render object does not have a location or size to be displayed on the screen. Through the layout generation, the render object receives a location or size. Next, the UI backend 410 performs a "painting" or "drawing" process, searching the render tree while generating respective visual shapes and the like (element 530). That is, the painting process is a process of filling a specific memory space with Red, Green, Blue "RGB" values, and records detailed information, such as size, location, and color in which to pain”); 
identify (See Kim: Fig. 15, and [0165], “The sensor module 1550 can be coupled to the interface 1501 to enable various functions. For instance, a motion sensor and an optical sensor can be coupled to the interface 1501 to sense a motion of the electronic device and sense a light from the exterior, respectively. Additionally, a positioning system and other sensors such as a temperature sensor, a biometric sensor and the like can be connected to the interface 1501 to perform related functions”) a segment corresponding to a motion path for the element, the segment having a degree of freedom (See Herman: Fig. 11, and [0288], “When an object is moving very slowly in space, the path will tend to change little between subsequent sample points. Rather than drawing a polyline through every sample point, we skip points that vary little in screen space from neighboring samples. We do this locally in t, starting with a coarse path and refining segments of the path whose midpoints differ from a straight-line interpolation of the segment endpoints by greater than some screen-space error threshold. We provide user control over the error threshold: selecting a high threshold causes the path to be less accurate but render faster”; and [0298], “Avar discovery is the process of traversing the graph and enumerating the avars up-graph of a particular node. This avar list will define the degrees-of-freedom that exist in animating that node. Avar discovery is normally done at model unroll time, that is, when the model is first instantiated in core memory from disk at the beginning of an animation session. However, we can also perform avar discovery on a just-in-time basis, deferring discovery for every node until the first time that node is made active. Static changes in graph topology (for example, creating or deleting nodes or adding or removing edges) may require that we rediscover upstream avars. Dynamic topology changes (due to switches, inverse kinematics state changes, attaches, and hierarchy inversions) may not require rediscovery however; we simply maintain multiple lists for the upstream avars of affected nodes, and use whichever list is currently applicable based on the current topology. This is possible because these dynamic topology changes are discrete changes in which the alternative topologies are fixed and thus enumeratable at unroll time”); 
insert, into the DOM tree (See Kim: Figs. 6A-B, and [0085], “Attachment 607 is a process of determining a style and creating a renderer. An `attach` method exists at all nodes of the DOM tree 602. If a new node is added to the DOM tree 602, the attachment 607 calls an "attach" method of the new node”), a second node having the first node as a child to include a characteristic of the first node (See Bech: Table 001 Lines 75, and [0096], “073: .AN-sObj-stage a { 074: color: inherit; 075: text-decoration:none; 076: } 077: .AN-sObj-stage * { 078: margin:0; 079: padding:0; 080: -webkit-font-smoothing: antialiased; 081: } 082: body,.AN-sObj-stage,ol,li { 083: margin:0; 084: padding:0; 085: } 086: ol { 087: list-style:none; 088: position:relative; 089: }”, Note that when the characteristics Color is set to “inherit”, the second node will have the same color as the first node), the second node defining a rendering instruction in the degree of freedom along the segment of the motion for the element (See Kim: Figs. 7A-D, and [0104], “FIG. 7D illustrates an example of when the content back button 335 is triggered after the action (i.e., insertion/deletion/location modification/contents change/style change or the like) of DOM objects or render objects such as "Content A", "Content 1", "Content B", "Content a", and "Content C" of the web page are recorded at `t1`, `t2`, `t3`, `t4`, and `t5` and the change of the contents of the web page is paused”); and 
store the DOM tree including the first node and the second node for animation of the element (See Kim: Fig. 16, and [0186], “Meantime, when storing the content of the data structure corresponding to the web page, the electronic device detects the insertion, deletion, location modification, attribute change, style change or the like of objects within the data structure, and records changed content corresponding to the detection result. Or, when storing the content of the data structure corresponding to the web page, the electronic device may record the whole content of the data structure loaded from a memory”).
Regarding claim 32, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman teaches that the system of claim 31, wherein the computing device is further configured to receive the motion path along which the element is to be animated, the motion path having a plurality of degrees of freedom (See Herman: Figs. 10A-B, and [0309], “We provide several simple ways for users to exercise some control over the constrained solution without modifying the underlying model or avar setup. First, the user may lock particular avars at will, thereby eliminating corresponding degrees-of-freedom in the solution space. The most common example of this is using an axis-constraint hotkey or manipulation handle to limit control to a single avar. For example, rotating an Euler-angle joint by dragging on the red (+X) axis constraint ring of the arcball will adjust only the rx avar for that joint. In the case of quaternion rotations, the system will project the specified rotation onto the desired rotational axis, thereby enforcing the axis constraint without actually causing any avars to be locked. The user may also explicitly lock or unlock any avar. Motion-path manipulation solutions will honor that lock by not considering that avar to be a degree-of-freedom. The motion path display reflects this by only showing knots for "free" avars (Section 4.1.3)”).
Regarding claim 33, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman teaches that the system of claim 31, wherein the computing device is further configured to generate a sequence of keys and key times corresponding to the degree of freedom along the segment (See Herman: Figs. 18A-B, and [0276], “At sample points that fall on times at which active avars have knots (Sections 1.18.1 and 2.3) we draw a yellow diamond shape (FIG. 8a). This indicates the timing and value of animation keys. Timing is indicated both by the position of the knot along the path and explicitly by displaying next to the knot the frame number at which the knot occurs. Value is indicated by the position of the knot in 3D space and, for selected knots only, optionally explicitly by displaying next to the knot the numerical value(s) specified in the associated avar(s). Only knots for unlocked degrees of freedom within the model are shown. For example, when performing an axis-constrained manipulation (e.g., dragging on an axis-constraint handle of a manipulator widget or holding down an axis-constraint hotkey), only knots for the unconstrained avars are displayed on the motion path. The user can click and drag with the mouse cursor on a knot to adjust the knot value or timing (Section 4.2). We optionally display a text label next to the motion path knot indicating the names of the underlying avars possessing knots at that knot time (along with numerical values for those avars, as described above)”), each key of the sequence defining the rendering instruction for at least one of translation or transformation in the degree of freedom (See Herman: Figs. 8-9, and [0257], “In this Section, we describe the use of motion paths for visualizing and controlling the movement of articulated and deformable bodies. A number of animation systems today are able to display a curve through 3D space indicating the path followed by an object moving through that space. We refer to such a space curve as a motion path. Some of these systems also provide user control over the motion path by allowing the user to directly manipulate the shape of the path, for example, via control points on the path. This effectively lets the user specify translation, and possibly rotation, of an entire object traveling through space by manipulating the path of the object directly. Unlike previous systems, we extend this motion path representation by providing control of articulated bodies and deformable surfaces, allowing not only the path of the whole object to be viewed and manipulated, but allowing changes in the shape of the object itself to be viewed and manipulated (FIGS. 8a-8c and 9a-9c)”).
Regarding claim 34, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman teaches that the system of claim 31, wherein the computing device is further configured to generate, responsive to determining that scaling is to be applied, a scaling factor to insert in the second node of the DOM tree to define the rendering instruction to apply scaling along the degree of freedom (See Herman: Figs. 8-9, and [0258], “Some notable features of our technique are that it is very fast due to temporal caching; it is flexible enough to control any type of motion, including rotation, translation, and scaling of and within articulated bodies, surface deformations, and global deformations; and the reference point through which the motion path is drawn, and to which refers user manipulation of the path, may be any point on or relative to the surface”).
Regarding claim 35, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Bech teaches that the system of claim 31, wherein the computing device is further configured to insert, responsive to identifying an easing instruction in the motion path, a corresponding easing function in the second node of the DOM tree to define an alteration rate of animation in the rendering instruction (See Bech: Fig. 6, and [0095], “In some embodiments, this automatically created keyframe is initially associated with the start time of the style sheet animation (e.g., time zero). In some embodiments, this automatically created keyframe is also associated with a default easing function that controls the speed of the animation between this keyframe (e.g., keyframe corresponding to indicator 601) and the other keyframe (e.g., the keyframe corresponding to indicator 602) of the initial keyframe series. Easing functions are described in greater detail below. Thus, with a single click or double-click, for example, the user can create an initial keyframe series (i.e., an animation) for an animation object. In the example of FIG. 6, the keyframe series 603, 604 has been moved down the timeline 404A after it was initially created”).
Regarding claim 36, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman teaches that the system of claim 31, wherein the computing device is further configured to divide , the segment into a plurality of sub-segments according to a plurality of sampling points and interpolation between pairs of sampling points in the plurality of sample points (See Herman: Figs. 8-10, and [0259], “Our technique for implementing motion paths relies on temporal caching within our expression graph (refer to Section 1). A user may specify any reference point on any surface in the 3D scene by a number of means (for example, by clicking directly on that surface while depressing a designated key on the keyboard). To draw a motion path indicating where that reference point on the surface moves through space over time, we compute where in world-space (i.e. global) coordinates that point is across some series of discreet sample times, and connect these points with line segments. We render these line segments as a connected polyline, giving the appearance of a curve through space. Note that we define "curve" herein to include straight line segments. Varying the spacing between time samples allows us to produce a smooth curve without unnecessary detail; the adaptive method for computing this spacing is described below. What remains is to describe how we compute the 3D position of the reference point at any given time. For simplicity we describe this assuming the reference point lies on the surface; note however that the reference point could as easily lie off the surface: all that may be required is that we know its position relative to the local surface coordinate system”).
Regarding claim 37, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Bech teaches that the system of claim 31, wherein the computing device is further configured to select, from a plurality of elements to be presented on one or more webpages, the element to be animated (See Bech: Fig. 1, and [0053], “The stage area 107 represents the area of the web page on which the style sheet animation will be displayed. The stage tab 104 allows the user to adjust the size, background color and border color of the stage area 107. The object tab 105 is for adjusting properties of a currently selected animation object. The keyframe tab 106 allows the user to specify properties of a currently selected keyframe. The stage controls 108 allow the user to jump to the beginning of the style sheet animation, play a preview of the style sheet animation in the stage area 107, jump to the end of the style sheet animation, and continuously loop playback of the style sheet animation”).
Regarding claim 38, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Bech teaches that the system of claim 31, wherein the computing device is further configured to generate a set of keyframe rules to animate the element in accordance with the rendering instruction (See Bech: Fig. 1, and [0069], “In some embodiments, the initial style sheet style applied to an animation object corresponds to the animated state of the animation object at the first keyframe of the animation object. As an example, the style sheet animation creation tool may generate the following markup language and style sheet language text to represent the initial animated state of a circle with a radius of 50 pixels positioned at the top left corner of the web page”).
Regarding claim 39, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman and Bech teach that the system of claim 31, wherein the computing device is further configured to iteratively insert (See Herman: Fig. 1, and [0240], “Iterative and recursive graph structures may be created by connecting node outputs to inputs in order to form a cyclic subgraph”), into the DOM tree, additional parent nodes for each additional degree of freedom of a plurality of degrees of freedom (See Bech: Fig. 3, and [0075], “With respect to z-index ordering, according to some embodiments, an animation object that is a sibling of another animation object (i.e. both animation objects have no parent or share the same parent animation object) has a greater z-index order that its sibling if it is positioned closer to the top of the object area 102 tree than its sibling. For example, a user can easily determine by glancing at object area 102 that the "Comet" animation object has a higher z-index order than the "Sun" animation object because the "Comet" animation is positioned closer to the top of the object area 102 tree than the "Sun" animation object. In other words, the user can quickly determine that the "Comet" animation will appear in front of the "Sun" animation object if the two objects overlap during the style sheet animation that is based on this ordering”).
Regarding claim 40, Kim, Herman, and Bech teach all the features with respect to claim 31 as outlined above. Further, Herman and Bech that the system of claim 31, wherein the computing device is further configured to provide the DOM tree including the first node and the second node for animation of the element (See Herman: Fig. 15, and [0011], “In some implementations, a method of creating expression graphs for an animation system includes: providing a graphical user interface; receiving a first node selection from a plurality of node types; receiving a second node selection from the plurality of node types; displaying graphical representations of the selected nodes in the graphical user interface; and providing a connection mechanism for enabling a user to connect at least one output of the first node with at least one input of the second node to form a graphical structure that represents an expression”) on a webpage (See Bech: Fig. 18, and [0050], “In addition, the techniques described hereafter may be employed to automatically create a complete web page that that contains a style sheet animation including keyframe information. For example, in some embodiments, after the user has constructed a style sheet animation using the style sheet animation creation tool, the tool creates a markup language document (e.g., a HTML document, an XHTML document, etc.) that contains executable instructions including keyframe information which, when processed by a style sheet animation processor (e.g., a web browser), causes the processor to animate the style sheet animation in accordance with the instructions. Thus, with the disclosed style sheet animation creation tool, a user can create a web page that includes a style sheet animation without having to author by hand (e.g., type) a single markup language or style sheet language text statement”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612